Exhibit 10.9

GUARANTY OF PAYMENT




 March 15, 2012
Melville, New York


WHEREAS, CVD EQUIPMENT CORPORATION (“CVD”) contemplates effecting, pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended, a tax-deferred
exchange (the “Exchange”) of certain premises known by the street address 355
South Technology Drive, Central Islip, New York (the “Premises”), as more
particularly described in the Mortgage (as defined on Exhibit A annexed hereto);


WHEREAS, it is a condition of the Exchange that FAE Holdings 411519R, LLC, a New
York limited liability company having an office at c/o First American Exchange
Company, LLC, 560 South 300 East, Salt Lake City, Utah  84111 (the “Borrower”),
on behalf of CVD, obtain funds sufficient to acquire a leasehold interest in the
Premises;


WHEREAS, CVD has applied to HSBC BANK USA, NATIONAL ASSOCIATION, a national
banking association (being hereinafter called “Lender”), with offices at 534
Broad Hollow Road, Melville, New York 11747, for a loan (the “Loan”) to the
Borrower in the principal sum of $6,000,000.00 to be evidenced by the Note (as
defined on Exhibit A) and secured by the Mortgage;


WHEREAS, the Borrower and CVD have entered into a certain Qualified Exchange
Accommodation Agreement, dated as of February 9, 2012 (the “Accommodation
Agreement”) pursuant to which the Borrower has agreed to enter into a certain
Lease Agreement, dated as of March 1, 2012 (the “Lease Agreement”) whereby the
Town of Islip Industrial Development Agency (the “IDA”) will lease the Premises
to the Borrower;


WHEREAS, pursuant to the Accommodation Agreement, CVD shall acquire a
subleasehold estate in the Premises and, prior to the expiration of the Parking
Period (as defined in the Accommodation Agreement), either (a) acquire all of
the membership interests in the Borrower from First American Exchange Company,
LLC or (b) assume the Borrower’s leasehold interest in the Premises, and
thereupon assume Borrower’s obligations and liabilities under the Note, the
Mortgage and all related documents executed by the Borrower in connection with
the Loan;


WHEREAS, Lender is willing to make the Loan to the Borrower only if the
undersigned executes and delivers this Guaranty and guarantees payment to Lender
of the Debt (as herein defined) in the manner hereinafter provided; and


WHEREAS, the undersigned wishes to grant Lender security and assurance in order
to secure the payment and performance by the Borrower of all of its present and
future obligations under the Note and Mortgage, and, to that effect, to guaranty
the Loan as set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to make the Loan to the
Borrower, the undersigned hereby acknowledges, agrees and confirms that all of
the above recitals are true, correct and complete and hereby covenants and
agrees with the Lender as follows:


1.           The undersigned guarantees, absolutely, irrevocably and
unconditionally, to the Lender the payment of the Debt.  The term “Debt” as used
in this Guaranty shall mean all liabilities of the Borrower to the Lender of
whatever nature, whether now existing or hereafter incurred, whether created
directly or acquired by the Lender, by assignment or otherwise, whether matured
or unmatured and whether absolute or contingent, including, without
limitation, all principal, interest, additional interest (including specifically
all interest accruing from and after the commencement of any case, proceeding or
action under any existing or future laws relating to bankruptcy, insolvency or
similar matters with respect to the Borrower) and other sums of any nature
whatsoever which may or shall become due and payable pursuant to the provisions
of the Note, the Mortgage or any other document or instrument now or hereafter
executed and/or delivered in connection therewith or otherwise with respect to
the Loan (said Note, Mortgage and other documents and instruments, collectively,
the “Loan Documents”) (all of the above unaffected by modification thereof in
any bankruptcy or insolvency proceeding), and even though the Lender may not
have an allowed claim for the same against the Borrower as a result of any
bankruptcy or insolvency proceeding.


2.           The undersigned agrees that the undersigned shall indemnify and
hold the Lender harmless and defend the Lender at the undersigned’s sole cost
and expense against any loss or liability, cost or expense (including, but not
limited to, reasonable attorneys’ fees and disbursements of the Lender’s
counsel, whether in-house staff, retained firms or otherwise), and all claims,
actions, procedures and suits arising out of or in connection with:


(a)           any ongoing matters arising out of the transaction contemplated
hereby, this Guaranty, the Debt, the Mortgage, the Note or any other Loan
Document, including, but not limited to, all costs of appraisals and
reappraisals of the property encumbered by the Mortgage or any part thereof;


(b)           any amendment to, or restructuring of, this Guaranty, the Debt and
the Mortgage, the Note or any of the other Loan Documents; and


(c)           any and all lawful action that may be taken by the Lender in
connection with the enforcement of the provisions of this Guaranty, the Note,
the Mortgage or any of the other Loan Documents, whether or not suit is filed in
connection with the same, or in connection with the undersigned, the Borrower
and/or any partner, joint venturer or shareholder thereof becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding.


All sums expended by the Lender shall be payable on demand and, until reimbursed
by the Borrower or by the undersigned pursuant hereto, shall bear interest at
the default interest rate as set forth in the Note.


3.           The undersigned hereby represents and warrants that all financial
statements of the undersigned heretofore delivered to the Lender by or on behalf
of the undersigned are true and correct in all material respects and fairly
present the financial condition of the undersigned as of the respective dates
thereof, and no material adverse change has occurred in the financial conditions
reflected therein since the respective dates thereof.  The undersigned agrees to
comply with all financial reporting terms of the Mortgage as they apply to the
undersigned.
 
 
 

--------------------------------------------------------------------------------

 


4.           In addition to any right available to the Lender under applicable
law or any other agreement, the undersigned hereby gives to the Lender a
continuing lien on, security interest in and right of set-off against all
moneys, securities and other property of the undersigned and the proceeds
thereof, now on deposit or now or hereafter delivered, remaining with or in
transit in any manner to the Lender, its correspondents, participants or its
agents from or for the undersigned, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of the Lender in
any way, and also, any balance of any deposit account and credits of the
undersigned with, and any and all claims of the undersigned against, the Lender
at any time existing, as collateral security for the payment of the Debt and all
of the other obligations of the undersigned under this Guaranty, including fees,
contracted with or acquired by the Lender, whether joint, several, absolute,
contingent, secured, matured or unmatured (for the purposes of this paragraph 4
and paragraphs 6, 8 and 16 below, collectively, the “Liabilities”), hereby
authorizing the Lender at any time or times, without prior notice, to apply such
balances, credits or claims, or any part thereof, to such Liabilities in such
amounts as it may select, whether contingent, unmatured or otherwise and whether
any collateral security therefore is deemed adequate or not.  The collateral
security described herein shall be in addition to any collateral security
described in any separate agreement executed by any of the undersigned.  The
Lender, in addition to any right available to it under applicable law or any
other agreement, shall have the right, at its option, to immediately set off
against any Liabilities all monies owed by the Lender in any capacity to any of
the undersigned, whether or not due, and the Lender shall, at its option, be
deemed to have exercised such right to set off and to have made a charge against
any such money immediately upon the occurrence of any events of default set
forth below, even though such charge is made or entered on the books of the
Lender subsequent to those events.


5.           All moneys available to the Lender for application in payment or
reduction of the Debt may be applied by the Lender in such manner and in such
amounts and at such time or times and in such order, priority and proportions as
the Lender may see fit to the payment or reduction of such portion of the Debt
as the Lender may elect.


6.           The undersigned hereby expressly agrees that this Guaranty is
independent of, and in addition to, all collateral granted, pledged or assigned
under the Loan Documents, and the undersigned hereby consents that from time to
time, before or after any default by the Borrower, with or without further
notice to or assent from the undersigned:


(a)           any security at any time held by or available to the Lender for
any obligation of the Borrower, or any security at any time held by or available
to the Lender for any obligation of any other person or party primarily,
secondarily or otherwise liable for all or any portion of the Debt, any other
Liabilities and/or any other obligations of the Borrower or any other person or
party, other than the Lender, under any of the Loan Documents (“Other
Obligations”), including any guarantor of the Debt and/or any of such Other
Obligations, may be accelerated, settled, exchanged, surrendered or released and
the Lender may fail to set off and may release, in whole or in part, any balance
of any deposit account or credit on its books in favor of the Borrower, or of
any such other person or party;
 
 
 

--------------------------------------------------------------------------------

 


(b)           any obligation of the Borrower, or of any such other person or
party, may be changed, altered, renewed, extended, continued, accelerated,
surrendered, compromised, settled, waived or released in whole or in part, or
any default with respect thereto waived; and


(c)           The Lender may extend further credit in any manner whatsoever to
the Borrower, and generally deal with the Borrower or any of the above-mentioned
security, deposit account, credit on its books or other person or party as the
Lender may see fit;


and the undersigned shall remain bound in all respects under this Guaranty,
without any loss of any rights by the Lender and without affecting the liability
of the undersigned, notwithstanding any such exchange, surrender, release,
change, alteration, renewal, extension, continuance, compromise, waiver,
inaction, extension of further credit or other dealing.  In addition, all moneys
available to the Lender for application in payment or reduction of the Debt
and/or any Other Obligations may be applied by the Lender in such manner and in
such amounts and at such time or times and in such order, priority and
proportions as the Lender may see fit.


7.           The undersigned hereby waives:


(a)           notice of acceptance of this Guaranty and of the making of the
Loan or any advance thereof by the Lender to the Borrower;


(b)           presentment and demand for payment of the Debt or any portion
thereof;


(c)           protest and notice of dishonor or default to any of the
undersigned or to any other person or party with respect to the Debt or any
portion thereof;


(d)           all other notices to which any of the undersigned might otherwise
be entitled; and


(e)           any demand under this Guaranty.


8.           If any of the following events should occur:


(a)           default under any of the Loan Documents and its continuance beyond
any applicable notice and/or grace periods therein contained;


(b)           any of the undersigned violates any provision of this Guaranty;


(c)           any of the undersigned terminates or dissolves or suspends its
usual business activities or conveys, sells, leases, transfers or otherwise
disposes of all or a substantial part of its property, business or assets other
than in the ordinary course of business;


then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable.


9.           This is a guaranty of payment and not of collection and the
undersigned further waives any right to require that any action be brought
against the Borrower or any other person or party or to require that resort be
had to any security or to any balance of any deposit account or credit on the
books of the Lender in favor of the Borrower or any other person or party.  Any
payment on account of or reacknowledgment of the Debt by the Borrower, or any
other party liable therefor, shall be deemed to be made on behalf of the
undersigned and shall serve to start anew the statutory period of limitations
applicable to the Debt.
 
 
 

--------------------------------------------------------------------------------

 


10.           Each reference herein to the Lender shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty shall
also inure.  Each reference herein to the undersigned shall be deemed to include
the heirs, executors, administrators, legal representatives, successors and
assigns of the undersigned, all of whom shall be bound by the provisions of this
Guaranty, provided, however, that the undersigned shall in no event nor under
any circumstance have the right, without obtaining the prior written consent of
the Lender, to assign or transfer the undersigned’s obligations and liabilities
under this Guaranty, in whole or in part, to any other person, party or entity.


11.           The term “undersigned” as used herein shall, if this Guaranty is
signed by more than one party, unless otherwise stated herein, mean the
“undersigned and each of them” and each undertaking herein contained shall be
their joint and several undertaking.  If this Guaranty is signed by more than
one party, all singular references to the undersigned shall be deemed to be
plural.  If this Guaranty is signed by more than one party, the Bank may proceed
against none, one or more of the undersigned at one time or from time to time as
it sees fit in its sole and absolute discretion.  If any party hereto shall be a
partnership, the agreements and obligations on the part of the undersigned
herein contained shall remain in force and application notwithstanding any
changes in the individuals composing the partnership and the term “undersigned”
shall include any altered or successive partnerships, but the predecessor
partnerships and their partners shall not thereby be released from any
obligations or liability hereunder.  If any party hereto shall be a corporation,
the agreements and obligations on the part of the undersigned herein contained
shall remain in force and application notwithstanding the merger, consolidation,
reorganization or absorption thereof, and the term “undersigned” shall include
such new entity, but the old entity shall not thereby be released from any
obligations or liabilities hereunder.


12.           No delay on the part of the Lender in exercising any right or
remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy.  No notice to or demand
on any of the undersigned shall be deemed to be a waiver of the obligations of
any of the undersigned or of the right of the Lender to take further action
without notice or demand as provided in this Guaranty.  No course of dealing
between any of the undersigned and the Lender shall change, modify or discharge,
in whole or in part, this Guaranty or any obligations of the undersigned
hereunder.


13.           This Guaranty may only be modified, amended, changed or terminated
by an agreement in writing signed by the Lender and the undersigned.  No waiver
of any term, covenant or provision of this Guaranty shall be effective unless
given in writing by the Lender and if so given by the Lender shall only be
effective in the specific instance in which given.  The execution and delivery
hereafter to the Lender by any of the undersigned of a new instrument of
guaranty or any reaffirmation of guaranty, of whatever nature, shall not
terminate, supersede or cancel this instrument, unless expressly so provided
therein, and all rights and remedies of the Lender hereunder or under any
instrument of guaranty hereafter executed and delivered to the Lender by any of
the undersigned shall be cumulative and may be exercised singly or concurrently.
 
 
 

--------------------------------------------------------------------------------

 


14.           The undersigned acknowledges that this Guaranty and the
undersigned’s obligations under this Guaranty are and shall at all times
continue to be absolute, irrevocable and unconditional in all respects, and
shall at all times be valid and enforceable irrespective of any other agreements
or circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations of any of the undersigned under
this Guaranty or the obligations of any other person or party (including,
without limitation, the Borrower) relating to this Guaranty or the obligations
of any of the undersigned hereunder or otherwise with respect to the Debt,
including, but not limited to, a foreclosure of the Mortgage or the realization
upon any other collateral given, pledged or assigned as security for all or any
portion of the Debt, or the filing of a petition under Title 11 of the United
States Code with regard to the Borrower or any of the undersigned, or the
commencement of an action or proceeding for the benefit of the creditors of the
Borrower or the undersigned, or the obtaining by the Lender of title to,
respectively, the premises encumbered by the Mortgage or any other collateral
given, pledged or assigned as security for the Debt by reason of the foreclosure
or enforcement of the Mortgage or any other pledge or security agreement, the
acceptance of a deed or assignment in lieu of foreclosure or sale, or
otherwise.  This Guaranty sets forth the entire agreement and understanding of
the Lender and the undersigned with respect to the matters covered by this
Guaranty and the undersigned acknowledges that no oral or other agreements,
understandings, representations or warranties exist with respect to this
Guaranty or with respect to the obligations of the undersigned under this
Guaranty, except those specifically set forth in this Guaranty.


15.           The undersigned represents and warrants to the Lender that:


(a)           neither the execution and delivery of this Guaranty nor the
consummation of the transactions contemplated hereby nor compliance with the
terms and provisions hereof will violate any applicable provision of law or any
applicable regulation or other manifestation of governmental action;


(b)           all necessary approvals, consents, licenses, registrations and
validations of any governmental regulatory body, including, without limitation,
approvals required to permit the undersigned to execute and carry out the
provisions of this Guaranty, for the validity of the obligations of the
undersigned hereunder and for the making of any payment or remittance of any
funds required to be made by the undersigned under this Guaranty, have been
obtained and are in full force and effect; and


(c)           all of the representations and warranties made by the Borrower in
the Note, the Mortgage and the other Loan Documents are true and correct.


16.           Notwithstanding any payments made by any of the undersigned
pursuant to the provisions of this Guaranty, the undersigned irrevocably waives
all rights to enforce or collect upon any rights which it now has or may acquire
against the Borrower either by way of subrogation, indemnity, reimbursement or
contribution for any amount paid under this Guaranty or by way of any other
obligations whatsoever of the Borrower to any of the undersigned, nor shall  any
of the undersigned file, assert or receive payment on any claim, whether now
existing or hereafter arising, against the Borrower in the event of the
commencement of a case by or against the Borrower under Title 11 of the United
States Code.  In the event either a petition is filed under said Title 11 of the
United States Code with regard to the Borrower or the commencement of an action
or proceeding for the benefit of the creditors of the Borrower, this Guaranty
shall at all times thereafter remain effective in regard to any payments or
other transfers of assets to the Lender received from or on behalf of the
Borrower prior to notice of termination of this Guaranty and which are or may be
held voidable on the grounds of preference or fraud, whether or not the Debt has
been paid in full.  The provisions of this paragraph 16 shall survive the term
of this Guaranty and the payment in full of the Debt and all other Liabilities.


 
 

--------------------------------------------------------------------------------

 
 
17.          The undersigned shall furnish to the Lender:


(a)           As soon as available and in any event within one hundred
twenty (120) days (or such earlier date as may be required by the SEC, from time
to time) of the end of the fiscal year of the undersigned, (i) the audited
consolidated and consolidating financial statements of the undersigned  and its
Subsidiaries (as defined in the Note) which shall include the consolidated and
consolidating balance sheet of the undersigned and its Subsidiaries as of the
end of such fiscal year, together with the consolidated and consolidating
statements of income, cash flow and retained earnings for the undersigned and
its Subsidiaries for such fiscal year and as of the end of and for the prior
fiscal year, all prepared in accordance with generally accepted accounting
principles consistently applied and setting forth in each case in comparative
form the respective figures for the previous fiscal year end, and accompanied by
an opinion thereon of independent certified public accountants of recognized
standing selected by the undersigned and satisfactory to the Lender (the
“Auditor”) which opinion shall not include a going concern explanatory
paragraph, or a qualification or exception as to the scope of the audit and
(ii) Form 10 K for such fiscal year as filed with the SEC;


(b)           as soon as available and in any event within sixty (60) days (or
such earlier date as may be required by the SEC, from time to time) after the
end of each of the first, second and third quarterly period of each fiscal year
of the undersigned, a copy of (i) the unaudited consolidated and consolidating
financial statements of the undersigned and its Subsidiaries, which shall
include the unaudited consolidated and consolidating balance sheet of the
undersigned and its Subsidiaries as of the end of each such quarter, together
with the consolidated and consolidating statements of income, cash flow and
retained earnings of the undersigned and its Subsidiaries for each such quarter
and for the period commencing at the end of the previous fiscal year and ending
with the end of such quarter, all in reasonable detail stating in comparative
form the respective figures for the corresponding date and period in the
previous fiscal year, all prepared by or under the supervision of the Chief
Financial Officer of the undersigned  in accordance with generally accepted
accounting principles applied on a consistent basis and (ii) Form 10 Q for such
fiscal quarter as filed with the SEC;
(c)           promptly, after filing thereof, copies of all regular and periodic
financial information, proxy materials and other information and reports which
the undersigned or any of its Subsidiaries shall file with the SEC;


(d)           promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not reasonably be expected to result in any adverse
action to be taken by such agency; and


(e)           promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the
undersigned or any of its Subsidiaries as the Lender may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
 
18.           Any notice, request or demand given or made under this Guaranty
shall be in writing and shall be hand delivered or sent by Federal Express or
other reputable courier service or by postage prepaid registered or certified
mail, return receipt requested, and shall be deemed given (a) when received at
the following addresses if hand delivered or if sent by Federal Express or other
reputable courier service, and (b) three (3) business days after being
postmarked and addressed as follows if sent by registered or certified mail,
return receipt requested:


If to the Lender:


HSBC Bank USA, National Association
534 Broad Hollow Road, Room 130
Melville, New York  11747


Attention:              Mr. Robert J. Caruana, Jr.
Vice President


With a copy to:


Farrell Fritz, P.C.
1320 RXR Plaza
Uniondale, New York  11556-1320


Attention:                      Jodi L. Gladstone, Esq.


If to the undersigned:


CVD Equipment Corporation
1860 Smithtown Avenue
Ronkonkoma, New York 11779


Attention:                      Glen Charles
        Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
 
CVD Equipment Corporation
1860 Smithtown Avenue
Ronkonkoma, New York 11779
 
Attention:  Martin J. Teitelbaum, Esq., General Counsel


it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked “With a copy to” hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to any of
the undersigned or the Lender.  Each party to this Guaranty may designate a
change of address by notice given, as herein provided, to the other party
fifteen (15) days prior to the date such change of address is to become
effective.


19.           This Guaranty is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of New York and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of New York without regard to principles of conflicts of laws.  The
undersigned acknowledges and agrees that this Guaranty is, and is intended to
be, an instrument for the payment of money only, as such phrase is used in §3213
of the Civil Practice Law and Rules of the State of New York, and the
undersigned has been fully advised by its counsel of the Lender’s rights and
remedies pursuant to said §3213.


20.           The undersigned agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Guaranty.  In
furtherance of such agreement, the undersigned hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the undersigned in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the undersigned by registered
or certified mail to, or by personal service at, the last known address of the
undersigned, whether such address be within or without the jurisdiction of any
such court.  The undersigned hereby further agrees that the venue of any
litigation arising in connection with the Debt or in respect of any of the
obligations of the undersigned under this Guaranty, shall, to the extent
permitted by law, be in New York County.  Nothing in this paragraph shall limit
the right of the Lender to bring an action or proceeding arising out of the
Guaranty in any other jurisdiction.


21.           The undersigned absolutely, unconditionally and irrevocably waives
any and all right to assert or interpose any defense (other than the final and
indefeasible payment in full of the Debt), setoff, counterclaim or crossclaim of
any nature whatsoever with respect to this Guaranty or the obligations of the
undersigned under this Guaranty, or the obligations of any other person or party
(including without limitation, the Borrower) relating to this Guaranty, or the
obligations of the undersigned hereunder or otherwise with respect to the Loan
in any action or proceeding brought by the Lender to collect the Debt, or any
portion thereof, or to enforce the obligations of the undersigned under this
Guaranty (provided, however, that the foregoing shall not be deemed a waiver of
the right of the undersigned to assert any compulsory counterclaim maintained in
a court of the United States, or of the State of New York if such counterclaim
is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of the right of the undersigned to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Lender in any separate action or proceeding).  The
undersigned hereby undertakes and agrees that this Guaranty shall remain in full
force and effect for all of the obligations and liabilities of the undersigned
hereunder, notwithstanding the maturity of the Loan, whether by acceleration,
scheduled maturity or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


22.           No exculpatory provisions which may be contained in the Note, the
Mortgage or in any other Loan Document shall in any event or under any
circumstances be deemed or construed to modify, qualify, or affect in any manner
whatsoever the obligations and liabilities of the undersigned under this
Guaranty.


23.           The obligations and liabilities of the undersigned under this
Guaranty are in addition to the obligations and liabilities of the undersigned
under the Other Guaranties (as hereinafter defined).  The discharge of any or
all of the undersigned’s obligations and liabilities under any one or more of
the Other Guaranties by the undersigned or by reason of operation of law or
otherwise shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the undersigned’s obligations
and liabilities under this Guaranty.  Conversely, the discharge of any of the
undersigned’s obligations and liabilities under this Guaranty by the undersigned
or by reason of operation of law or otherwise shall in no event or under any
circumstance constitute or be deemed to constitute a discharge, in whole or in
part, of the undersigned’s obligations and liabilities under any of the Other
Guaranties.  The term “Other Guaranties” as used herein shall mean any other
guaranty of payment, guaranty of performance, completion guaranty,
indemnification agreement or other guaranty or instrument creating any
obligation or undertaking of any nature whatsoever (other than this Guaranty)
now or hereafter executed and delivered by any of the undersigned to the Lender
in connection with the Loan.


24.           This Guaranty may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement of guaranty.  The
failure of any party listed below to execute this Guaranty, or any counterpart
hereof, or the ineffectiveness for any reason of any such execution, shall not
relieve the other signatories from their obligations hereunder nor shall any
implication arise from the failure of any of the original guarantors to sign
this Guaranty that such non-signing guarantor, or any other guarantor, is
released from any of his/her/its respective obligations under the original
guaranty.


[END OF PAGE]
 
 
 

--------------------------------------------------------------------------------

 


25.           The undersigned hereby irrevocably and unconditionally waives, and
the Lender by its acceptance of this Guaranty irrevocably and unconditionally
waives, any and all right to trial by jury in any action, suit or counterclaim
arising in connection with, out of or otherwise relating to this Guaranty.


IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty the day and
year first above set forth.


CVD EQUIPMENT CORPORATION


 


By:           /s/ Glen Charles
Name:      Glen Charles
Title:        Chief Financial Officer






State of New York                                )
)ss.:
County of Suffolk                                )


On the 15th day of March in the year 2012 before me, the undersigned, personally
appeared Glen Charles, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Caren Rio Gouskos
Notary Public



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Note:   The term “Note” as used in this Guaranty shall mean a certain Amended
and Restated Mortgage Note, dated the date hereof, in the principal sum of
$6,000,000, between the Lender and the Borrower, together with any and all
modifications, supplements, extensions, replacements or substitutions therefor
as may exist from time to time.


Mortgage:  The term “Mortgage” as used in this Guaranty shall mean a certain
Amended and Restated Fee and Leasehold Mortgage, dated the date hereof, in the
principal sum of $6,000,000, to be given by the Borrower to the Lender covering
the fee simple estate of the IDA and the leasehold estate of the Borrower in
certain premises located in Suffolk County, New York, as more particularly
described therein, and intended to be duly recorded in Suffolk County, New York,
together with any and all modifications, supplements, extensions, replacements
or substitutions therefor as may exist from time to time.
 